Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00385-CV

                              IN THE INTEREST OF R.A.F., a Child

                     From the 386th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009JUV00795A
                              Honorable Laura Parker, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 6, 2013

AFFIRMED

           Appellant R.A.F. appeals the juvenile court’s order transferring him from the Texas

Juvenile Justice Department (formerly the Texas Youth Commission) to the Texas Department

of Criminal Justice-Institutional Division to complete his sentence. See TEX. FAM. CODE ANN.

§§ 51.04(a), 54.11 (West 2008 & Supp. 2012).

           R.A.F.’s court-appointed appellate counsel filed a motion to withdraw and an appellant’s

brief in which she asserts there are no meritorious issues to raise on appeal and this appeal is

frivolous. Counsel’s brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

See In re D.A.S., 973 S.W.2d 296, 299 (Tex. 1998) (orig. proceeding) (applying Anders

procedure to juvenile proceedings); see also In re A.L.H., 974 S.W.2d 359, 360–61 (Tex. App.—

San Antonio 1998, no pet.) (Anders procedures apply to juvenile appeals). Counsel represents
                                                                                   04-12-00385-CV


that she has provided the juvenile and his parent with copies of the brief and motion to withdraw,

and has informed them of the juvenile’s right to review the record and file his own appellant’s

brief. See In re A.L.H., 974 S.W.2d at 361; Nichols v. State, 954 S.W.2d 83, 85–86 (Tex. App.—

San Antonio 1997, no pet.). No pro se brief was filed.

       After reviewing the record and counsel’s brief, we conclude there is no reversible error

and agree with counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826–27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court’s judgment. The

motion to withdraw filed by R.A.F.’s counsel is granted.


                                                Sandee Bryan Marion, Justice




                                               -2-